On Rehearing.
We have carefully reviewed tbe motion for rehearing and all points presented are overruled. Appellant makes tbe contention that, toy his bill of review, he not only attacked tbe judgment of Kirby Lumber Company v. Owen Sedgwick, in the district court of Hardin county, wherein Kirby Lumber Company recovered against him 1,280 acres of land, but also pleaded a new title acquired by him subsequent to the rendition of that judgment. We do not think this is a correct construction of tbe bill of review. But to protect appellant against tbe issue of res ad judicata, tbe motion for rehearing is overruled with tbe construction of tbe bill of review that it did not put in issue a title by limitation acquired by appellant subsequent to the rendition of tbe judgment in favor of Kirby Lumber Company.
COMBS, Associate Justice, was disqualified and did not sit.